I concur. But I deem it advisable to make a comment on the error assigned as to the submission of a cause to the jury. In the first place, the answers of the jury to the *Page 318 
special interrogatories are inconsistent with each other, probably due to the fact that the interrogatories were not clear. In the second place, the findings of the court are not consistent with the answers of the jury. If it be conceded that appellant were correct in its argument that this case should have been tried by the court without a jury, it would not be entitled to a reversal because the court treated the jury as advisory only, and made its own findings of fact at variance with those of the jury. So the findings and judgment entered are those of the court and do not rest upon the findings of the jury.